   

,Case 1:19-mj-00005-|\/|CC Document 5 F;i|ed 01/31/19 Page 1 of 1

AO 94 (Rev. 01/09) Commitment to Another District

UNITED STATES DIsTRICT CoURT §§
\ for the 1 HAF`§H §

   
  

Middle District of Pennsylvania

 

 

.~ . F”@r
United States of Amerrca )
v. ) y Depdzy
) Case No. 1219-|\/|J-OO5 “ `
) t
Ol\/IAR SOTO ) Charging District’s \
Defendanr ) Case No. 3 : 12-CR-0257-Ol
COMMITMENT TO ANOTHER`DISTRICT
The defendant has been ordered to appear in the District of Puerto RiCO

 

The defendant may need an interpreter for this t
|anguage: . SPANISH

 

The defendant: El Will retain an attomey.

[j is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together With a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the g
United States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may
be promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district

Date: ‘ " 3"'1? mw C~' QJ)W‘

 

Martin C. Carlson

Martin C. Carlson, U.S. Magistrate Judge

 

 

